
	
		II
		110th CONGRESS
		1st Session
		S. 929
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 20, 2007
			Mr. Martinez (for
			 himself and Mr. Nelson of Florida)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To streamline the regulation of nonadmitted
		  insurance and reinsurance, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Nonadmitted and Reinsurance Reform Act
			 of 2007.
			(b)Table of ContentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Effective
				date.
					TITLE I—NONADMITTED
				INSURANCE
					Sec. 101. Reporting, payment,
				and allocation of premium taxes.
					Sec. 102. Regulation of
				nonadmitted insurance by insured’s home State.
					Sec. 103. Participation in
				national producer database.
					Sec. 104. Uniform standards for
				surplus lines eligibility.
					Sec. 105. Streamlined
				application for commercial purchasers.
					Sec. 106. GAO study of
				nonadmitted insurance market.
					Sec. 107.
				Definitions.
					TITLE II—REINSURANCE
					Sec. 201. Regulation of credit
				for reinsurance and reinsurance agreements.
					Sec. 202. Regulation of
				reinsurer solvency.
					Sec. 203.
				Definitions.
					TITLE III—RULE OF
				CONSTRUCTION
					Sec. 301. Rule of
				Construction.
				
			2.Effective
			 dateExcept as otherwise
			 specifically provided in this Act, this Act shall take effect upon the
			 expiration of the 12-month period beginning on the date of enactment of this
			 Act.
		INONADMITTED INSURANCE
			101.Reporting, payment, and allocation of
			 premium taxes
				(a)Home State’s Exclusive
			 AuthorityNo State other than
			 the home State of an insured may require any premium tax payment for
			 nonadmitted insurance.
				(b)Allocation of Nonadmitted Premium
			 Taxes
					(1)In generalThe States may enter into a compact or
			 otherwise establish procedures to allocate among the States the premium taxes
			 paid to an insured’s home State described in subsection (a).
					(2)Effective
			 dateExcept as expressly
			 otherwise provided in such compact or other procedures, any such compact or
			 other procedures—
						(A)if adopted on or before the expiration of
			 the 330-day period that begins on the date of the enactment of this Act, shall
			 apply to any premium taxes that, on or after such date of enactment, are
			 required to be paid to any State that is subject to such compact or procedures;
			 and
						(B)if adopted after the expiration of such
			 330-day period, shall apply to any premium taxes that, on or after January 1 of
			 the first calendar year that begins after the expiration of such 330-day
			 period, are required to be paid to any State that is subject to such compact or
			 procedures.
						(3)ReportUpon the expiration of the 330-day period
			 referred to in paragraph (2), the NAIC may submit a report to the Committee on
			 Financial Services and Committee on the Judiciary of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate identifying and describing any compact or other procedures for
			 allocation among the States of premium taxes that have been adopted during such
			 period by any States.
					(4)Nationwide systemThe Congress intends that each State adopt
			 a nationwide or uniform procedure, such as an interstate compact, that provides
			 for the reporting, payment, collection, and allocation of premium taxes for
			 nonadmitted insurance consistent with this section.
					(c)Allocation Based on Tax Allocation
			 ReportTo facilitate the
			 payment of premium taxes among the States, an insured’s home State may require
			 surplus lines brokers and insureds who have independently procured insurance to
			 annually file tax allocation reports with the insured’s home State detailing
			 the portion of the nonadmitted insurance policy premium or premiums
			 attributable to properties, risks or exposures located in each State. The
			 filing of a nonadmitted insurance tax allocation report and the payment of tax
			 may be made by a person authorized by the insured to act as its agent.
				102.Regulation of nonadmitted insurance by
			 insured’s home State
				(a)Home State AuthorityExcept as otherwise provided in this
			 section, the placement of nonadmitted insurance shall be subject to the
			 statutory and regulatory requirements solely of the insured’s home
			 State.
				(b)Broker LicensingNo State other than an insured’s home State
			 may require a surplus lines broker to be licensed in order to sell, solicit, or
			 negotiate nonadmitted insurance with respect to such insured.
				(c)Enforcement ProvisionAny law, regulation, provision, or action
			 of any State that applies or purports to apply to nonadmitted insurance sold
			 to, solicited by, or negotiated with an insured whose home State is another
			 State shall be preempted with respect to such application.
				(d)Workers’ Compensation
			 ExceptionThis section may
			 not be construed to preempt any State law, rule, or regulation that restricts
			 the placement of workers’ compensation insurance or excess insurance for
			 self-funded workers’ compensation plans with a nonadmitted insurer.
				103.Participation in national producer
			 databaseAfter the expiration
			 of the 2-year period beginning on the date of the enactment of this Act, a
			 State may not collect any fees relating to licensing of an individual or entity
			 as a surplus lines broker in the State unless the State has in effect at such
			 time laws or regulations that provide for participation by the State in the
			 national insurance producer database of the NAIC, or any other equivalent
			 uniform national database, for the licensure of surplus lines brokers and the
			 renewal of such licenses.
			104.Uniform standards for surplus lines
			 eligibilityA State may
			 not—
				(1)impose eligibility requirements on, or
			 otherwise establish eligibility criteria for, nonadmitted insurers domiciled in
			 a United States jurisdiction, except in conformance with section 5A(2) and
			 5C(2)(a) of the Non-Admitted Insurance Model Act; and
				(2)prohibit a surplus lines broker from
			 placing nonadmitted insurance with, or procuring nonadmitted insurance from, a
			 nonadmitted insurer domiciled outside the United States that is listed on the
			 Quarterly Listing of Alien Insurers maintained by the International Insurers
			 Department of the NAIC.
				105.Streamlined application for commercial
			 purchasersA surplus lines
			 broker seeking to procure or place nonadmitted insurance in a State for an
			 exempt commercial purchaser shall not be required to satisfy any State
			 requirement to make a due diligence search to determine whether the full amount
			 or type of insurance sought by such exempt commercial purchaser can be obtained
			 from admitted insurers if—
				(1)the broker procuring or placing the surplus
			 lines insurance has disclosed to the exempt commercial purchaser that such
			 insurance may or may not be available from the admitted market that may provide
			 greater protection with more regulatory oversight; and
				(2)the exempt commercial purchaser has
			 subsequently requested in writing the broker to procure or place such insurance
			 from a nonadmitted insurer.
				106.GAO study of nonadmitted insurance
			 market
				(a)In GeneralThe Comptroller General of the United
			 States shall conduct a study of the nonadmitted insurance market to determine
			 the effect of the enactment of this title on the size and market share of the
			 nonadmitted insurance market for providing coverage typically provided by the
			 admitted insurance market.
				(b)ContentsThe study shall determine and
			 analyze—
					(1)the change in the size and market share of
			 the nonadmitted insurance market and in the number of insurance companies and
			 insurance holding companies providing such business in the 18-month period that
			 begins upon the effective date of this Act;
					(2)the extent to which insurance coverage
			 typically provided by the admitted insurance market has shifted to the
			 nonadmitted insurance market;
					(3)the consequences of any change in the size
			 and market share of the nonadmitted insurance market, including differences in
			 the price and availability of coverage available in both the admitted and
			 nonadmitted insurance markets;
					(4)the extent to which insurance companies and
			 insurance holding companies that provide both admitted and nonadmitted
			 insurance have experienced shifts in the volume of business between admitted
			 and nonadmitted insurance; and
					(5)the extent to which there has been a change
			 in the number of individuals who have nonadmitted insurance policies, the type
			 of coverage provided under such policies, and whether such coverage is
			 available in the admitted insurance market.
					(c)Consultation With NAICIn conducting the study under this section,
			 the Comptroller General shall consult with the NAIC.
				(d)ReportThe Comptroller General shall complete the
			 study under this section and submit a report to the Committee on Financial
			 Services of the House of Representatives and the Committee on Banking, Housing,
			 and Urban Affairs of the Senate regarding the findings of the study not later
			 than 30 months after the effective date of this Act.
				107.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)Admitted insurerThe term admitted insurer
			 means, with respect to a State, an insurer licensed to engage in the business
			 of insurance in such State.
				(2)Exempt commercial purchaserThe term exempt commercial
			 purchaser means any person purchasing commercial insurance that meets
			 the following requirements:
					(A)The person employs or retains a qualified
			 risk manager to negotiate insurance coverage.
					(B)The person has paid aggregate nationwide
			 commercial property and casualty insurance premiums in excess of $100,000 in
			 the immediately preceding 12 months.
					(C)The person meets at least one of the
			 following criteria:
						(i)The person possesses a net worth in excess
			 of $20,000,000.
						(ii)The person generates annual revenues in
			 excess of $50,000,000.
						(iii)The person employs more than 500 full time
			 or full time equivalent employees per individual insured or is a member of
			 affiliated group employing more than 1,000 employees in the aggregate.
						(iv)The person is a not-for-profit organization
			 or public entity generating annual budgeted expenditures of at least
			 $30,000,000.
						(v)The person is a municipality with a
			 population in excess of 50,000 persons.
						(3)Home stateThe term home State means the
			 State in which an insured maintains its principal place of business or, in the
			 case of an individual, the individual’s principal residence.
				(4)Independently procured
			 insuranceThe term
			 independently procured insurance means insurance procured directly
			 by an insured from a nonadmitted insurer.
				(5)NAICThe term NAIC means the
			 National Association of Insurance Commissioners, or any successor
			 entity.
				(6)Nonadmitted insuranceThe term nonadmitted insurance
			 means any property and casualty insurance permitted to be placed directly or
			 through a surplus lines broker with a nonadmitted insurer eligible to accept
			 such insurance.
				(7)Non-admitted insurance model
			 actThe term
			 Non-Admitted Insurance Model Act means the provisions of the
			 Non-Admitted Insurance Model Act, as adopted by the NAIC on August 3, 1994, and
			 amended on September 30, 1996, December 6, 1997, October 2, 1999, and June 8,
			 2002.
				(8)Nonadmitted insurerThe term nonadmitted insurer
			 means, with respect to a State, an insurer not licensed to engage in the
			 business of insurance in such State.
				(9)Qualified risk managerThe term qualified risk
			 manager means, with respect to a policyholder of commercial insurance, a
			 person who meets all of the following requirements:
					(A)The person is an employee of, or third
			 party consultant retained by, the commercial policyholder.
					(B)The person provides skilled services in
			 loss prevention, loss reduction, or risk and insurance coverage analysis, and
			 purchase of insurance.
					(C)The person possesses at least two of the
			 following credentials:
						(i)An advanced degree in risk management
			 issued by an accredited college or university.
						(ii)At least 5 years of experience in one or
			 more of the following areas of commercial property insurance or commercial
			 casualty insurance:
							(I)Risk financing.
							(II)Claims administration.
							(III)Loss prevention.
							(IV)Risk and insurance coverage
			 analysis.
							(iii)At least one of the following
			 designations:
							(I)A designation as a Chartered Property and
			 Casualty Underwriter (in this clause referred to as CPCU) issued
			 by the American Institute for CPCU/Insurance Institute of America.
							(II)A designation as an Associate in Risk
			 Management (ARM) issued by American Institute for CPCU/Insurance Institute of
			 America.
							(III)A designation as a Certified Risk Manager
			 (CRM) issued by the National Alliance for Insurance Education &
			 Research.
							(IV)A designation as a RIMS Fellow (RF) issued
			 by the Global Risk Management Institute.
							(V)Any other designation, certification, or
			 license determined by a State insurance commissioner or other State insurance
			 regulatory official or entity to demonstrate minimum competency in risk
			 management.
							(10)Premium taxThe term premium tax means,
			 with respect to surplus lines or independently procured insurance coverage, any
			 tax, fee, assessment, or other charge imposed by a State on an insured based on
			 any payment made as consideration for an insurance contract for such insurance,
			 including premium deposits, assessments, registration fees, and any other
			 compensation given in consideration for a contract of insurance.
				(11)Surplus lines brokerThe term surplus lines broker
			 means an individual, firm, or corporation which is licensed in a State to sell,
			 solicit, or negotiate insurance on properties, risks, or exposures located or
			 to be performed in a State with nonadmitted insurers.
				(12)StateThe term State includes any
			 State of the United States, the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and
			 American Samoa.
				IIREINSURANCE
			201.Regulation of credit for reinsurance and
			 reinsurance agreements
				(a)Credit for ReinsuranceIf the State of domicile of a ceding
			 insurer is an NAIC-accredited State, or has financial solvency requirements
			 substantially similar to the requirements necessary for NAIC accreditation, and
			 recognizes credit for reinsurance for the insurer’s ceded risk, then no other
			 State may deny such credit for reinsurance.
				(b)Additional Preemption of Extraterritorial
			 Application of State LawIn
			 addition to the application of subsection (a), all laws, regulations,
			 provisions, or other actions of a State other than those of the State of
			 domicile of the ceding insurer are preempted to the extent that they—
					(1)restrict or eliminate the rights of the
			 ceding insurer or the assuming insurer to resolve disputes pursuant to
			 contractual arbitration to the extent such contractual provision is not
			 inconsistent with the provisions of title 9, United States Code;
					(2)require that a certain State’s law shall
			 govern the reinsurance contract, disputes arising from the reinsurance
			 contract, or requirements of the reinsurance contract;
					(3)attempt to enforce a reinsurance contract
			 on terms different than those set forth in the reinsurance contract, to the
			 extent that the terms are not inconsistent with this title; or
					(4)otherwise apply the laws of the State to
			 reinsurance agreements of ceding insurers not domiciled in that State.
					202.Regulation of reinsurer solvency
				(a)Domiciliary State RegulationIf the State of domicile of a reinsurer is
			 an NAIC-accredited State or has financial solvency requirements substantially
			 similar to the requirements necessary for NAIC accreditation, such State shall
			 be solely responsible for regulating the financial solvency of the
			 reinsurer.
				(b)Nondomiciliary States
					(1)Limitation on financial information
			 requirementsIf the State of
			 domicile of a reinsurer is an NAIC-accredited State or has financial solvency
			 requirements substantially similar to the requirements necessary for NAIC
			 accreditation, no other State may require the reinsurer to provide any
			 additional financial information other than the information the reinsurer is
			 required to file with its domiciliary State.
					(2)Receipt of informationNo provision of this section shall be
			 construed as preventing or prohibiting a State that is not the State of
			 domicile of a reinsurer from receiving a copy of any financial statement filed
			 with its domiciliary State.
					203.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)Ceding
			 insurerThe term ceding
			 insurer means an insurer that purchases reinsurance.
				(2)Domiciliary stateThe terms State of domicile
			 and domiciliary State means, with respect to an insurer or
			 reinsurer, the State in which the insurer or reinsurer is incorporated or
			 entered through, and licensed.
				(3)ReinsuranceThe term reinsurance means the
			 assumption by an insurer of all or part of a risk undertaken originally by
			 another insurer.
				(4)Reinsurer
					(A)In generalThe term reinsurer means an
			 insurer to the extent that the insurer—
						(i)is principally engaged in the business of
			 reinsurance;
						(ii)does not conduct significant amounts of
			 direct insurance as a percentage of its net premiums; and
						(iii)is not engaged in an ongoing basis in the
			 business of soliciting direct insurance.
						(B)DeterminationA determination of whether an insurer is a
			 reinsurer shall be made under the laws of the State of domicile in accordance
			 with this paragraph.
					(5)StateThe term State includes any
			 State of the United States, the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and
			 American Samoa.
				IIIRULE OF CONSTRUCTION
			301.Rule of ConstructionNothing in this Act or the amendments to
			 this Act shall be construed to modify, impair, or supersede the application of
			 the antitrust laws. Any implied or actual conflict between this Act and any
			 amendments to this Act and the antitrust laws shall be resolved in favor of the
			 operation of the antitrust laws.
			
